UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4250
KENNETH LEWIS YORK,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-02-4)

                  Submitted: November 26, 2003

                      Decided: March 12, 2004

 Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Barry L. Proctor, Abingdon, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, Rick A. Mountcastle, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. YORK
                              OPINION

PER CURIAM:

   Kenneth Lewis York pled guilty to transporting in interstate com-
merce with intent to engage in criminal sexual activity, 18 U.S.C.
§ 2423(a) (2000), three counts of mailing threatening communica-
tions, 18 U.S.C. § 876 (2000), and threatening a federal law enforce-
ment officer, 18 U.S.C. § 115 (2000). He was sentenced to a total of
365 months imprisonment. On appeal, he argues that: (1) the district
court erred in applying U.S. Sentencing Guidelines Manual § 2A3.1
(1998), relating to criminal sexual abuse; (2) the district court erred
in applying USSG § 3C1.1 for obstructing the administration of jus-
tice; and (3) the district court erred in departing upward from the sen-
tencing guidelines for an under-represented criminal history category.
Finding no reversible error, we affirm.

   In general, this court reviews a district court’s factual findings at
sentencing for clear error, and its legal application of the sentencing
guidelines de novo. See 18 U.S.C. § 3742(e) (2000); United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). In conducting this
review, this Court gives due regard to the district court’s opportunity
to judge the credibility of witnesses. 18 U.S.C. § 3742(e). Credibility
determinations by the factfinder are rarely disturbed on appeal. United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Having reviewed
the record, we find no error in the district court’s enhancements under
USSG § 2A3.1 and USSG § 3C1.1.

   With respect to the upward departure, York maintains that the dis-
trict court erred in departing upward from the sentencing guidelines
range under USSG § 4A1.3, on the ground that his criminal history
category did not adequately reflect the seriousness of his past criminal
conduct or the likelihood that he would commit other crimes. Under
18 U.S.C. § 3742, as amended by the Prosecutorial Remedies and
Other Tools to end the Exploitation of Children Today Act of 2003
("PROTECT Act"), Pub. L. No. 108-21, § 401(d), 117 Stat. 650, 670
(2003), whether the district court based a departure on a permissible
factor is to be reviewed de novo. 18 U.S.C. § 3742(e); see United
States v. Stockton, 349 F.3d 755, 764 n.4 (4th Cir. 2003) (discussing
PROTECT Act and holding that the application of newly enacted de
                        UNITED STATES v. YORK                           3
novo standard of review in a pending case does not implicate the Ex
Post Facto Clause). The court must determine whether the departure
was based on a factor that (1) does not advance the objectives set
forth in 18 U.S.C. § 3553(a)(2) (2000), or (2) is not authorized by
§ 3553(b), or (3) is not justified by the facts of the case. Id. § 401(d),
117 Stat. at 670; 18 U.S.C. § 3742(e)(3)(B)(i)-(iii). Assuming a per-
missible ground for departure, the reviewing court must ask whether
the district court’s sentence "departs to an unreasonable degree from
the applicable guidelines range." 18 U.S.C. § 3742(e)(3)(C). In
reviewing the degree of departure, due deference is given to the dis-
trict court, and the reviewing court shall accept the findings of fact of
the district court unless they are clearly erroneous. 18 U.S.C.
§ 3742(e).

   A departure under USSG § 4A1.3 because the criminal history cat-
egory under-represents the defendant’s past criminal conduct and the
likelihood of recidivism is encouraged by the guidelines. United
States v. Bellamy, 264 F.3d 448, 456 (4th Cir. 2001), cert. denied, 534
U.S. 1143 (2002). Therefore, this factor constitutes a permissible
ground for an upward departure. Contrary to York’s assertions, we
further find that the court’s departure in this case was supported by
the facts, that the departure from criminal history category III to VI
was not unreasonable, and that the court adequately justified the
extent of the departure.

   Accordingly, we affirm York’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED